United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
BROWNS FERRY NUCLEAR PLANT,
Decatur, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1190
Issued: September 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 19, 2007 with respect to a hearing loss
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has hearing loss causally related to his federal
employment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated October 6, 2006, the
Board reversed a July 18, 2005 Office decision finding that appellant’s claim for an

employment-related hearing loss was untimely filed.1 The history of the case is contained in the
Board’s prior decision and is incorporated herein by reference.
On return of the case record, the Office prepared a statement of accepted facts and
referred appellant, along with medical records, to Dr. George Godwin, an otolaryngologist. In a
form report (CA-1332, outline for otologic evaluation) dated December 12, 2006, Dr. Godwin
diagnosed bilateral neurosensory hearing loss. The report is accompanied by an audiogram dated
December 12, 2006. Dr. Godwin checked a box that the hearing loss was “not due” to noise
exposure in appellant’s federal employment. He explained, “Hearing was essentially the same
pre- and post-fed[eral] employment. The current hearing loss is after fed[eral] employment
years. There is no evidence of work-related hearing loss during the [19]76 to [19]88
compensable time frame.”
By decision dated January 19, 2007, the Office denied appellant’s claim for
compensation. The Office found that the evidence of record did not support a hearing loss
causally related to noise exposure in his federal employment.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.2 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in his
federal employment, is sufficient to establish causal relationship.3
ANALYSIS
In the present case, the second opinion otolaryngologist, Dr. Godwin, opined that
appellant’s bilateral hearing loss was not related to noise exposure in his federal employment.
The Board notes that the evidence from the employing establishment indicated that appellant had
last worked in federal employment in August 1988. Dr. Godwin explained his opinion by
indicating that the evidence did not establish a progression of hearing loss while appellant
worked at the employing establishment. As the Board noted in its prior decision, the record also
contains a June 15, 2005 report from an Office medical adviser opining that appellant’s hearing
loss was not related to noise exposure in his federal employment. The medical adviser also
noted that employing establishment audiograms did not show a progression of hearing loss.
The evidence of record therefore includes rationalized medical opinions from the second
opinion examiner, Dr. Godwin, and an Office medical adviser that the hearing loss was not

1

Docket No. 06-1384 (issued October 6, 2006).

2

Stanley K. Takahaski, 35 ECAB 1065 (1984).

3

See John W. Butler, 39 ECAB 852, 858 (1988).

2

employment related. Appellant did not submit any probative medical evidence on the issue.4
Accordingly, the weight of the medical evidence is found to be with Dr. Godwin and the Office
medical adviser. Appellant has not established a hearing loss causally related to noise exposure
in his federal employment.
CONCLUSION
The Office properly determined that the evidence of record does not establish an
employment-related hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2007 is affirmed.
Issued: September 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

Appellant did submit a new medical report on appeal to the Board. The jurisdiction of the Board is limited to
evidence that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c). Since this evidence was
not before the Office, the Board cannot review the evidence on this appeal.

3

